Title: To George Washington from Alexander Hamilton, 11 July 1794
From: Hamilton, Alexander
To: Washington, George


               
                  
                  July 11. 1794.
               
               The Secretary of the Treasury presents his respects to the President. the state of health of his little boy & the situation of Mrs Hamilton in consequence of it, oblige him to request the
                  
                  President to excuse him from attending the interview with the Indians today & also to ask the President’s permission to make an excursion into the country for a few days to try the effect of exercise & change of air upon the Child.
               
                  Arrangements will be made that the business of the Department may suffer no interruption in the mean time.
               
            